Citation Nr: 0336848	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for motion sickness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service in the U.S. Navy from 
October 1954 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied, in relevant part, the claim for service 
connection for motion sickness.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.  


REMAND

The veteran contends, in essence, that he has motion 
sickness, which was incurred in or aggravated by his military 
service.  

A review of the veteran's service medical records reveals 
that the veteran received treatment for motion sickness in 
February 1955.  Service medical records also show that the 
veteran was seasick every day while out at sea but that he 
experienced no problems while in port.  In addition, in a 
March 1955 report, the Board of Medical Survey opined that 
the veteran's motion sickness existed prior to service and 
that he was unfit for further service by reason of this 
condition.  The veteran was subsequently discharged on March 
29, 1955.  

At a July 2002 VA general medical examination, the veteran 
complained of an onset of dizziness while in the Navy.  The 
veteran stated that the dizziness had affected him his whole 
life and in fact had prevented him from driving a car.  The 
examiner noted that no claims file was available for his 
review and that the veteran had a rather long and somewhat 
confusing and incomplete past medical history.  The examiner 
also reported that multiple evaluations had been done and 
although the exact workup regarding these evaluations was not 
available, for the most part, after talking with the veteran, 
it sounded as if they were very thorough and negative.  The 
Board observes that, without having reviewed the veteran's 
claims file, the July 2002 VA examination report is 
inadequate for the purpose of determining the nature and 
etiology of any motion sickness and whether any such motion 
sickness is related to service.  

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
provides, among other things, that VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Since the 
underlying etiological basis for the diagnosis of motion 
sickness in the record on appeal has been called into 
question, the RO should schedule the veteran for an 
appropriate VA examination, to include a medical opinion.  
The examiner should review all of the lay and medical 
evidence of record and render an opinion as to the initial 
onset of the veteran's motion sickness (if possible), and as 
to whether the veteran's motion sickness is attributable to 
his period of service or was caused or aggravated by active 
duty service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify by name, address 
and approximate (beginning and ending) 
dates, all VA and non-VA health care 
providers that have treated him for 
motion sickness since his discharge from 
service.  The RO should also ask the 
veteran to submit statements from any 
individual who may be capable of 
substantiating his attacks of motion 
sickness before and during service, 
and/or since his discharge from service.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
existing motion sickness.  The claims 
file, to include a copy of the Remand, 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail.  
Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a)  Does the veteran currently have 
motion sickness?  

(b)  Did motion sickness exist prior to 
the veteran's period of service from 
October 1954 to March 1955?  

(c)  If motion sickness preexisted the 
veteran's period of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
examiner is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.  

(d)  If motion sickness increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?  

(e)  If the examiner finds that motion 
sickness did not exist prior to the 
veteran's period of service, is it at 
least as likely as not that such a 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?  

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for motion sickness.  
If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



